DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see remarks page 7, filed 4/27/22, with respect to the 112 rejections of Claims 8 and 9 have been fully considered and are persuasive.  The 112 rejection of Claims 8 and 9 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Marmen (US 2017/0135315) (cited by applicant on IDS dated 9/17/2020) and further in view of Hale (WO 0104858).
 Regarding Claim 1, Marmen teaches an animal collar (animal wearable device 100) for securing around a neck of an animal for allowing a physical response from the animal from at least one of a local or remote location (“The computerized controller 130 may also include communication functionality for transmitting and receiving information between the animal wearable device 100 and an external device used by a human” Paragraph [0049]) based on at least one stimulus (multiple stimulation components 120) applied to the animal, the animal collar comprising: at least one first stimulus device for applying at least one first stimulus to the animal, the at least one first stimulus device comprising at least one of: at least one speaker, the speaker (“the multiple stimulation components include multiple sound components.” Paragraph [0016]; “Some embodiments may utilize other stimulation components 120, such as lights and/or speakers.” Paragraph [0048]) configured to play sound that is audible to the animal, and at least one vibrator (“the multiple stimulation components 120 include multiple vibration components” Paragraph [0051]), configured to generate the at least one first stimulus in a form of a vibration to be felt by the animal when the collar is secured the animal, the at least one stimulus device being configured to apply at least one form of the first stimulus to the animal (“stimulation components 120-w and 120-y may be formed from vibration components, while stimulation component 120-x may be a speaker component and stimulation component 120-z may be a light component. Other combinations may be utilized in accordance with various embodiments” Paragraph [0088]); and an inertial measurement unit to provide information of the condition of the collar (“Device 100-c may include location components and/or motion components such as accelerometer/gyroscope 150-a” Paragraph [0063]) to at least one of a local and a remote location, the information comprising an indication that the movement of the collar is in an up and down direction to indicate that the animal is eating food from a location lower than its normal standing and/or resting condition (see gyro/accelerometer 150 as described in paragraphs [0050], [0059], [0063], and [0113] capable of determining orientation and motion of the animal in the manner claimed), wherein the first stimulus is administered if the inertial measurement unit detects if the animal is eating food and the second stimulus is administered if the animal continues to eat food after a period of time from the first stimulus being administered (Figure 2E; Paragraph [0090]; “the computerized controller 130 may monitor specifically how the animal responds to commands and/or stimulus utilizing other components of an animal wearable device 100 such as using sensors (e.g., microphone(s) 160, motion components 150, location components 140, and status components 175” Paragraph [0113]).
Marmen fails to teach the second stimulus comprising at one electrode, being adapted to contact the neck of the animal when the collar is secured around the neck of the animal to provide a second stimulus in the form of an electric shock to the animal
However, Hale teaches at least one electrode, being adapted to contact the neck of the animal when the collar is secured around the neck of the animal to provide a second stimulus in the form of an electric shock to the animal (“One pair of electrodes (13) is attached to the right side on a hinged side strap (12) while a second pair is attached in the same fashion to the left side hinged side strap (12)” Page 23 4th Paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second stimulus of Marmen with the two electrodes which provide electric shock as taught by Hale, in order to motivate the animal to quickly move, while also reducing long term unwanted behaviors.
Regarding Claim 2, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the at least one first stimulus device is the at least one speaker (“the multiple stimulation components include multiple sound components.” Paragraph [0016]; “Some embodiments may utilize other stimulation components 120, such as lights and/or speakers.” Paragraph [0048]), the speaker being configured to generate the sound that is variable at two or more levels of intensity, the intensity being at least one of the volume and frequency of the sound (“Examples of activation value may include amplitude and/or frequency of vibration, force, light, and/or sound” Paragraph [0090]; Figure 2E where the Y axis represents the activation value).
Regarding Claim 3, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the sound is adapted to increase from one level to another level or levels of intensity, the intensity being at least one of the volume and frequency of the sound (Figure 2E; “Examples of activation value may include amplitude and/or frequency” Paragraph [0090]; for example stimulation component D increases from T1 to T2).
Regarding Claim 4, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the sound is adapted to decrease from one level to another level or levels of intensity, the intensity being at least one of the volume and frequency of the sound (Figure 2E; “Examples of activation value may include amplitude and/or frequency” Paragraph [0090]; for example stimulation component A decreases from T1 to T2).
Regarding Claim 5, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the at least one first stimulus device is the at least two vibrators (“the multiple stimulation components 120 include multiple vibration components” Paragraph [0051]), each of the vibrators being configured to generate the vibration that is variable at two or more levels of intensity (“Examples of activation value may include amplitude and/or frequency of vibration, force, light, and/or sound” Paragraph [0090]; Figure 2E where the Y axis represents the activation value), the intensity being at least one of the strength and frequency of the vibration.
Regarding Claim 6, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the vibration is adapted to increase from one level to another level or levels of intensity, the intensity being at least one of the strength and frequency of the vibration (Figure 2E; “Examples of activation value may include amplitude and/or frequency” Paragraph [0090]; for example stimulation component D increases from T1 to T2).
Regarding Claim 7, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the vibration is adapted to decrease from one level to another level or levels of intensity, the intensity being at least one of the strength and frequency (Figure 2E; “Examples of activation value may include amplitude and/or frequency” Paragraph [0090]; for example stimulation component A decreases from T1 to T2).
Regarding Claim 10, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the stimulus is adapted to increase from one level to another level or levels of magnitude (Figure 2E; “Examples of activation value may include amplitude and/or frequency” Paragraph [0090]; for example stimulation component D increases from T1 to T2). Additionally, Hale teaches the stimulus is an electric shock (“the preferred aversive stimuli for use herein are acoustic stimuli and/or electric shock stimuli” Page 9 Paragraph 1).
Regarding Claim 11, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the stimulus is adapted to decrease from one level to another level or levels of magnitude (Figure 2E; “Examples of activation value may include amplitude and/or frequency” Paragraph [0090]; for example stimulation component A decreases from T1 to T2). Additionally, Hale teaches the stimulus is an electric shock (“the preferred aversive stimuli for use herein are acoustic stimuli and/or electric shock stimuli” Page 9 Paragraph 1).
Regarding Claim 12, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the collar further comprises at least one power source to provide electrical power to the at least one stimulus device (“Device 100-c may include power components 170-a that may supply power to the components of device 100-c.” Paragraph [0064]).
Regarding Claim 13, Marmen and Hale teach the animal collar of Claim 12. Marmen further teaches the animal collar, wherein the at least one power source is a rechargeable battery (“the battery 170 may be configured such that the battery 170 may be charged while an animal is wearing the animal wearable device” Paragraph [0060]).
Regarding Claim 14, Marmen and Hale teach the animal collar of Claim 1.
Marmen fails to teach the animal collar wherein the collar further comprises a solar panel to provide electrical power to the at least one stimulus device.
However, Hale teaches the animal collar wherein the collar further comprises a solar panel to provide electrical power to the at least one stimulus device (“In a preferred embodiment, the power supply will include a solar cell or panels to trickle charge the batteries” Page 21 4th Paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power source of Marmen with the solar panel of Hale, in order to decrease the amount of time the collar needs to be removed or exchanged while the battery is recharging, and additionally decrease spending on electricity.
Regarding Claim 15, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the collar further comprises at least one controller (computerized controller 130-a) to control the delivery of power to the at least one first stimulus device (120-a) and the at least one second stimulus device (120-b; Figure 1B).
Regarding Claim 17, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the collar comprises an Inertial measurement unit (IMU) to provide information of the condition of the collar to at least one of the local and the remote location, the information comprising an indication that the movement of the collar is in a left and right direction to indicate that the animal is turning its head to either a left or right direction (“Device 100-c may include location components and/or motion components such as accelerometer/gyroscope 150-a”).
Regarding Claim 18, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the collar comprises a location sensor to provide location information of the collar to at least one of the local and the remote location (“Location component 140 and/or motion component 150 may include components such as Global Positioning System (GPS) components, accelerometers, gyroscopes, and/or magnetometers.” Paragraph [0059]).
Regarding Claim 19, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the collar comprises a navigation device to provide location information of the collar to at least one of the local and remote locations (“the animal wearable device 100-i may determine a location of the animal 101-a… Navigation device 414 may be used in some embodiments.” Paragraph [0106]).
Regarding Claim 20, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the collar comprises two speakers each configured to be positioned proximal to each ear of the animal to generate an audible sound to the animal when the collar is secured to the animal (speaker 120 in Figure 2A and device 100 in Figure 4A).
Regarding Claim 21, Marmen and Hale teach the animal collar of Claim 1. Marmen further teaches a method of using an animal collar as claimed in claim 1, the method comprising: securing the collar to a body of an animal so that the at least one stimulus device (stimulation components 120) of the collar is in contact with the animal's neck (“securing apparatus 110 may take the form of a collar that can be worn around an animal's neck.” Paragraph [0047]; Figures 2A-2D); and applying at least one stimulus to the animal from the at least one stimulus device (stimulation components 120) on a basis of a control signal received from at least one controller (“The computerized controller 130 may also include communication functionality for transmitting and receiving information between the animal wearable device 100 and an external device used by a human” Paragraph [0049]) that is in electronic communication with the at least one stimulus device (“The computerized controller 130 may be coupled with the multiple stimulation devices 120” Paragraph [0049]), should the at least one controller identify that the animal is grazing, applying at least one further stimulus to the animal from a further at least one stimulus device (multiple stimulation components 120) on the basis of a control signal received from the at least one controller that is in electronic communication with the at least one further stimulus device (Figure 1B), should the at least one controller identify that the animal continues to graze after the at least one stimulus was applied (Figure 2E; Paragraph [0090]; “the computerized controller 130 may monitor specifically how the animal responds to commands and/or stimulus utilizing other components of an animal wearable device 100 such as using sensors (e.g., microphone(s) 160, motion components 150, location components 140, and status components 175” Paragraph [0113]; “motion component 150 may include components such as Global Positioning System (GPS) components, accelerometers, gyroscopes, and/or magnetometers.” Paragraph [0059]; a gyroscope and accelerometer have this capability).

Response to Arguments
Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive. 
Applicant states, on page 9 of remarks, “Marmen contributes no teaching or suggestion of stimulating an animal should the wearable device detect the animal is eating.” Applicant further describes the action of eating as being recognized when there is an up and down movement of the collar. Marmen teaches this limitation by included both a gyroscope and accelerometer attached to the collar. The gyroscope and/or the accelerometer has the ability to determine whether the animal’s neck is moving in an up or down direction. This is clearly shown in the currently presented rejection above.
Applicant states, on page 9 of remarks, “Nor does Marmen have any disclosure of detecting movement of the device in an up and down direction.” Examiner respectfully disagrees. The gyroscope and/or the accelerometer has the ability to determine whether the animal’s neck is moving in an up or down direction. This is clearly shown in the currently presented rejection above.
Applicant states, on page 9 of remarks, “It is noted that the Examiner has made no comment on claim 16.” Examiner would like to remind applicant that during the time of the Non-final action posted on 1/18/22, the most recent set of claims, submitted on 3/4/21, cancelled Claim 16. Therefore no rejection of Claim 16 was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Womble et al. (US 2017/0079247) is considered relevant prior art as it pertains to sending stimulation to an animal collar based on the action the animal is performing.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                              
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642